Manufacturing intoxicating liquor is the offense, punishment fixed at confinement in the penitentiary for one year.
The document indorsed "statement of facts" is not authenticated by the trial judge and for that reason cannot be considered.
There are several bills of exceptions addressed to the receipt in evidence of the testimony of the officers touching the result of a search made upon the premises of the appellant. The only attack upon the search warrant which it is deemed necessary to notice is that in which complaint is made that the search intended and made was of a private dwelling and that it does not conform to the statute (Art. 691, P. C. 1925), in that the affidavit was made by but one affiant. The testimony was to the effect that a still in operation and in the manufacture of intoxicating liquor was found in a little house adjacent to the residence of John Heitman. As stated above, we cannot consider the statement of facts for the reason that it is not authenticated and we are, therefore, not informed, save as shown by the bills of exceptions, to what use the premises were put. Appended to each of the bills is an explanation or qualification by the trial judge. These bills were accepted in this form, and the qualification is in the following language:
"The little house where the still was found was not part of the residence and was being used for the purpose of manufacturing intoxicating liquor, a purpose other than as a private residence."
In this state of the record, we are not in a position to say that the warrant was issued or executed in violation of the statute mentioned. To search premises other than a private dwelling, the search warrant may be based upon the affidavit of one witness.
From what has been said, it follows that the bills do not show that the evidence of which complaint is made was improperly received.
The judgment is affirmed.
Affirmed. *Page 90